119 U.S. 586 (1887)
HANCOCK
v.
HOLBROOK.
Supreme Court of United States.
Submitted December 13, 1886.
Decided January 10, 1887.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF LOUISIANA.
*587 Mr. J.D. Rouse and Mr. William Grant for appellant.
Mr. Thomas J. Semmes and Mr. Robert Mott for appellees.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The order remanding this case is affirmed. A suit cannot be removed from a State Court to a Circuit Court of the United States under subsection 3 of § 639 of the Revised Statutes on the ground of "prejudice or local influence," unless all the plaintiffs or all the defendants are citizens of the state in which the suit was brought, and of a state other than that of which those petitioning for the removal are citizens. Here it appears that Hancock, the plaintiff, on whose petition the removal was had, is a citizen of New York, and Eliza Jane Holbrook and George Nicholson, two of the defendants, and those principally interested in the litigation, citizens of Mississippi, while R.W. Holbrook and Richard Fitzgerald, the other defendants, are alone citizens of Louisiana, where the suit was brought. These Louisiana defendants are necessary parties to the suit, but, according to the record, those who are citizens of Mississippi are the real parties in interest.
Affirmed.